                                                                                   Case 8:20-cv-01538-JLS-DFM Document 1 Filed 08/19/20 Page 1 of 14 Page ID #:1



                                                                                          FRANCIS & MAILMAN, P.C.
                                                                                    1     James A. Francis (Pro Hac Vice)
                                                                                          David Searles (Pro Hac Vice)
                                                                                    2     1600 Market St. Suite 2510
                                                                                          Philadelphia, PA 19103
                                                                                    3     Tel:    (215) 735-8600
                                                                                          Fax: (215) 940-8000
                                                                                    4     Email: jfrancis@consumerlawfirm.com
                                                                                                  dsearles@consumerlawfirm.com
                                                                                    5
                                                                                          THE GOLAN LAW FIRM, LLP
                                                                                    6     Yvette Golan (Pro Hac Vice)
                                                                                          1712 N Street, N.W., Suite 302
                                                                                    7     Washington, DC 20036
                                                                                          Tel: (866) 298-4150, ext. 101
                                                                                    8     Fax: (928) 441-8250

                                                                                    9
                                                                                          TATAR LAW FIRM, APC
                                                                                   10     Stephanie R. Tatar – SBN 237792
                                                                                          3500 West Olive Avenue, Suite 300
                 A limited liability partnership formed in the State of Delaware




                                                                                   11     Burbank, CA 91505
                                                                                          Tel: (323) 744-1146
                                                                                   12     Stephanie@thetatarlawfirm.com
REED SMITH LLP




                                                                                   13     Attorneys for Plaintiff Christian Walsh and
                                                                                          the Class
                                                                                   14
                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                   15                                CENTRAL DISTRICT OF CALIFORNIA

                                                                                   16 CHRISTIAN WALSH, on behalf of himself                 ) CASE NUMBER: 8:20-cv-1538
                                                                                         and all others similarly situated,                 )
                                                                                   17                                                       )
                                                                                                       Plaintiffs,                          )
                                                                                   18                                                       )
                                                                                                     v.                                     )    CLASS ACTION COMPLAINT
                                                                                   19                                                       )         JURY DEMAND
                                                                                                                                            )
                                                                                   20 CHAPMAN UNIVERSITY,                                   )
                                                                                                                                            )
                                                                                                          Defendant.
                                                                                   21                                                       )
                                                                                                                                            )
                                                                                   22
                                                                                   23
                                                                                               Plaintiff Christian Walsh (“Plaintiff”) brings this action on behalf of himself and all others
                                                                                   24
                                                                                        similarly situated against Defendant Chapman University (“Chapman”), and complains and alleges
                                                                                   25
                                                                                        upon personal knowledge as to himself and his own acts and experiences, and, as to all other matters,
                                                                                   26
                                                                                        upon information and belief, including investigation conducted by his attorneys, and says:
                                                                                   27
                                                                                   28
                                                                                                                                         1
                                                                                                                       CLASS ACTION COMPLAINT AND JURY DEMAND
                                                                                   Case 8:20-cv-01538-JLS-DFM Document 1 Filed 08/19/20 Page 2 of 14 Page ID #:2



                                                                                    1                                  I.      NATURE OF THE CASE

                                                                                    2          1.     This is a class action brought on behalf of all people who paid tuition and fees, either

                                                                                    3 directly or through a third party paying on their behalf, for in-person undergraduate or graduate
                                                                                    4 programs at Chapman, and who have been unable to receive the benefit of the education for which
                                                                                    5 they paid, and/or the services for which their fees were paid, since the campus effectively shut down
                                                                                    6 March 12, 2020 and moved classes on-line as part of Chapman’s response to the Novel Coronavirus
                                                                                    7 Disease 2019 (“COVID-19”) pandemic.
                                                                                    8          2.     While the effects of the COVID-19 crisis are shared by all individuals and institutions

                                                                                    9 across the country, Chapman has failed to apportion the burden in an equitable manner or consistent
                                                                                   10 with its obligations as an educational institution. Some classes in the Spring 2020 course terms were
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 canceled, and all remaining Spring 2020 classes were held exclusively online.
                                                                                   12          3.     Nonetheless, Chapman has retained all tuition, fees, and related payments for these
REED SMITH LLP




                                                                                   13 classes, and plans to do so for similar online classes in the coming course terms.
                                                                                   14          4.     As a result of Chapman’s unilateral policy changes, Plaintiff has not received the

                                                                                   15 educational services, access to facilities, and/or related opportunities for which Plaintiff and the
                                                                                   16 putative class contracted and paid.
                                                                                   17          5.     Prior to its March 11, 2020 announcement that it would “suspend in-person classes

                                                                                   18 and begin transitioning to online platforms,” Chapman offered online education for only some
                                                                                   19 courses in only some schools, and typically charged far less for such services as compared to in-
                                                                                   20 person instruction. This is due to the inability of online classes to replicate the full academic
                                                                                   21 opportunities and experiences of in-person instruction. Remote learning options cannot replace the
                                                                                   22 comprehensive educational experience promised by Chapman. Access to facilities, materials, faculty,
                                                                                   23 and the opportunity for on campus living, school events, collaborative learning, dialogue, feedback
                                                                                   24 and critique are essential to the in-person educational experience. Plaintiff and the putative class
                                                                                   25 contracted and paid for the full experience of academic life on Chapman’s campus and remote online
                                                                                   26 learning cannot provide the same value as in-person education.
                                                                                   27          6.     As a result, Chapman has financially damaged Plaintiff and the putative class

                                                                                   28 members. Plaintiff brings this suit because Plaintiff and the class members did not receive the full
                                                                                                                                     2
                                                                                                                   CLASS ACTION COMPLAINT AND JURY DEMAND
                                                                                   Case 8:20-cv-01538-JLS-DFM Document 1 Filed 08/19/20 Page 3 of 14 Page ID #:3



                                                                                    1 value of the services for which they paid. They have lost the benefit of their bargain and/or suffered
                                                                                    2 out-of-pocket loss and are entitled to recover compensatory damages, trebling where permitted, and
                                                                                    3 attorneys’ fees and costs.
                                                                                    4          7.      Chapman is not entitled, by either contract or equitable principles, to pass the entire

                                                                                    5 cost of its COVID-19 related closure to its students and their families. Plaintiff and the putative class
                                                                                    6 are entitled to a partial refund of the tuition, fees, and other related payments for in-person
                                                                                    7 educational services, access to facilities, and/or related opportunities that Chapman did not provide.
                                                                                    8          8.      Plaintiff seeks, for himself and the putative class members, a return of a prorated

                                                                                    9 portion of the tuition, fees and other related costs, proportionate to the diminished value of online
                                                                                   10 classes and the amount of time in the Spring 2020 course term when Chapman ceased in-person
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 classes, campus services and access to campus facilities, continuing through to such time as Chapman
                                                                                   12 reinstates in-person classes.
REED SMITH LLP




                                                                                   13                               II.    JURISDICTION AND VENUE

                                                                                   14          9.      The Court has original jurisdiction of this action pursuant to the Class Action

                                                                                   15 Fairness Act, 28 U.S.C. § 1332(d), because at least one member of the Class, as defined below, is a
                                                                                   16 citizen of a different state than Chapman, there are more than 100 members of the Class, and the
                                                                                   17 aggregate amount in controversy exceeds five million dollars ($5,000,000.00), exclusive of interest
                                                                                   18 and costs.
                                                                                   19          10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Chapman is

                                                                                   20 headquartered in this district.
                                                                                   21          11.     The Court has personal jurisdiction over Chapman because Chapman is

                                                                                   22 headquartered in this district, because many of the acts and transactions giving rise to this action
                                                                                   23 occurred in this district, and because Chapman conducts substantial business in this district.
                                                                                   24                                            III.    PARTIES

                                                                                   25          12.     Plaintiff Christian Walsh is a citizen and resident of the State of California. Plaintiff

                                                                                   26 has attended Chapman University’s Lawrence and Kristina Dodge College of Film and Media Arts
                                                                                   27 since the Fall 2018 semester, seeking a Master of Fine Art (“MFA”) in Film Production for film
                                                                                   28 direction.
                                                                                                                                     3
                                                                                                                   CLASS ACTION COMPLAINT AND JURY DEMAND
                                                                                   Case 8:20-cv-01538-JLS-DFM Document 1 Filed 08/19/20 Page 4 of 14 Page ID #:4



                                                                                    1          13.     Plaintiff paid, either directly or through a third party paying on his behalf,

                                                                                    2 approximately $22,120 in tuition to Chapman for the 2020 Spring semester, and $22,120 for the
                                                                                    3 2020 Fall semester. Plaintiff also paid $960 in lab fees for the Spring 2020 semester.
                                                                                    4          14.     Chapman University is a private university comprised of eleven constituent schools.

                                                                                    5 Chapman had a total enrollment of approximately 7,656 undergraduate students and over 2,345
                                                                                    6 graduate students for the 2019-2020 academic year. As of fiscal year 2019, Chapman reportedly had
                                                                                    7 an endowment of $418 million.
                                                                                    8          15.     Chapman was eligible to receive federal stimulus funding under the CARES Act,

                                                                                    9 which provides for approximately $14 billion for colleges and universities based on enrollment
                                                                                   10 numbers in order to mitigate the financial impact of the COVID-19 crisis on both institutions and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 students. On or about April 26, 2020, Chapman University signed and returned to the Department of
                                                                                   12 Education a certification and agreement to receive CARES Grant funding under Section 18004(a)(1)
REED SMITH LLP




                                                                                   13 in the amount of $5,505,229, with $2,752,615 dedicated to Emergency Financial Aid Grants directly
                                                                                   14 to students.
                                                                                   15                                     IV.     FACTUAL ALLEGATIONS

                                                                                   16 A.       Closure of Campus and Suspension of In-Person Education

                                                                                   17          16.     Plaintiff and Class members are individuals who paid the cost of tuition, mandatory

                                                                                   18 fees and other related costs, either directly or through a third party paying on their behalf, to attend
                                                                                   19 undergraduate or graduate programs during the Spring 2020, Summer 2020, Fall 2020, Winter 2021,
                                                                                   20 and/or following course terms at Chapman.
                                                                                   21          17.     Plaintiff and Class members entered into a contract with Chapman whereby the

                                                                                   22 payment of tuition, fees and other related costs would be made, and Chapman would provide an
                                                                                   23 agreed-upon number of classes through in-person instruction and access to physical resources and
                                                                                   24 school facilities such as libraries, laboratories, and classrooms.
                                                                                   25          18.     In the 2019-2020 academic year, Chapman charged undergraduate students tuition of

                                                                                   26 $28,415 per semester if taking between 12 to 18 course units, for an estimated average tuition of
                                                                                   27 $1,973.26 per course unit. Students taking 11.5 or fewer course units were charged $1,765 in tuition
                                                                                   28 for each course unit, and students taking more than 18 course units were charged $1,765 for each
                                                                                                                                     4
                                                                                                                   CLASS ACTION COMPLAINT AND JURY DEMAND
                                                                                   Case 8:20-cv-01538-JLS-DFM Document 1 Filed 08/19/20 Page 5 of 14 Page ID #:5



                                                                                    1 additional course unit.
                                                                                    2          19.      In the 2019-2020 academic year, Chapman similarly charged graduate students tuition

                                                                                    3 by the semester/trimester and/or by the course unit. For example, Chapman charged students
                                                                                    4 attending Fowler Law School $56,360 in annual tuition, and $1,875 per unit over 16 units or under
                                                                                    5 7.5 units.
                                                                                    6          20.      On March 11, 2020, Chapman announced that, effective the next day, it would

                                                                                    7 “suspend in-person classes and begin transitioning to online platforms.” On or about March 12, 2020,
                                                                                    8 Chapman also effectively closed its campus.
                                                                                    9          21.      Some classes were not held at all after the March 11, 2020 announcement, online or

                                                                                   10 otherwise. For some classes, days and even weeks of instruction were canceled. For some classes,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 no online instruction was ever given, and the students instead received assignments to continue their
                                                                                   12 coursework in a self-study format.
REED SMITH LLP




                                                                                   13          22.      Almost all classes that continued in the Spring 2020 and Summer 2020 course terms

                                                                                   14 were offered only in an online format, with no in-person instruction. Even students with
                                                                                   15 concentrations in areas where in-person instruction is especially crucial (such as film direction, music,
                                                                                   16 theatre, and the sciences) had access only to online education options.
                                                                                   17          23.      While Chapman continued to charge students fees for use of facilities and equipment,

                                                                                   18 Chapman barred students’ access to those facilities and equipment. Chapman did so even if use of
                                                                                   19 the facility or equipment was necessary for the student to complete the course curriculum.
                                                                                   20          24.      For example, Plaintiff paid Chapman fees in exchange for having access to film

                                                                                   21 equipment and facilities, access to which were necessary for Plaintiff to complete the work assigned
                                                                                   22 during the Spring 2020 semester, and are necessary for Plaintiff to complete his thesis film, which is
                                                                                   23 a central benefit of his MFA in Film Production. Less than 6 weeks into 15-week Spring 2020
                                                                                   24 semester, Chapman closed its campus and barred any student from accessing the needed equipment
                                                                                   25 and facilities.
                                                                                   26          25.      Chapman has also changed the standards and/or requirements for some classes,

                                                                                   27 rendering the students’ successful completion of the class less reflective of their abilities. Such
                                                                                   28 changes are not necessitated by the COVID-19 pandemic.
                                                                                                                                      5
                                                                                                                    CLASS ACTION COMPLAINT AND JURY DEMAND
                                                                                   Case 8:20-cv-01538-JLS-DFM Document 1 Filed 08/19/20 Page 6 of 14 Page ID #:6



                                                                                    1          26.    For example, the thesis film is the culmination of students’ work obtaining an MFA

                                                                                    2 in Film Production. Previously, Chapman did not impose restrictions on the thesis films’ length, cast
                                                                                    3 size, or number of locations. Thesis films were shot in ten full days, many were shot with sizable
                                                                                    4 crews (Plaintiff estimated his thesis crew would be comprised of fifty crew members), and many
                                                                                    5 used professional makeup artists. The scale of the thesis films was such that many were screened at
                                                                                    6 the Directors Guild of America, exposing the students’ work to industry leaders and enabling
                                                                                    7 students to realize tremendous strides in their career.
                                                                                    8          27.    Citing the coronavirus, Chapman announced that it was restricting the Fall

                                                                                    9 2020/Spring 2021 thesis film to six days for shooting, limited its length to 15 minutes, limited the
                                                                                   10 cast to four per day, limited the on-location crew to twelve per day, limited the locations to one per
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 day, and barred the use of background actors and professional makeup artists.
                                                                                   12          28.    While this step to close campus and end in-person classes was warranted by
REED SMITH LLP




                                                                                   13 circumstances, it effectively breached or terminated the contract Chapman had with each and every
                                                                                   14 student and tuition provider, who paid for the opportunity to participate fully in the academic life on
                                                                                   15 the Chapman campus.
                                                                                   16          29.    Chapman’s written policies provide, among other things:
                                                                                                      The University has certain legitimate expectations concerning the conduct of
                                                                                   17          professional academics ...
                                                                                   18
                                                                                                2. Faculty are expected to meet their classes punctually. In addition, classes should
                                                                                   19          be held on campus or when appropriate, at some other suitable location for a special
                                                                                               class or project. If for some valid reason a faculty member is unable to meet a class,
                                                                                   20          arrangements shall be made to offer alternate instruction to satisfy students'
                                                                                               expectations and the individual's own contractual obligations. This can be
                                                                                   21          accomplished in various ways, and the method to be adopted shall be approved by
                                                                                   22          the Chair (or equivalent) of the appropriate academic unit. If two weeks or the
                                                                                               equivalent of scheduled class sessions must be missed, the faculty member must
                                                                                   23          have the approval of the immediate academic supervisor and notification to the
                                                                                               Provost.
                                                                                   24          ...
                                                                                               4. Faculty are employed for the full academic year and should be available during
                                                                                   25          that time for teaching and other responsibilities. A full-time faculty member shall be
                                                                                   26          regularly available on campus during class days and office hours. A part-time
                                                                                               faculty member shall be regularly available on campus in proportion to the
                                                                                   27          percentage of time for which he or she is employed.

                                                                                   28
                                                                                        Chapman University Faculty Manual at 22.
                                                                                                                                     6
                                                                                                                   CLASS ACTION COMPLAINT AND JURY DEMAND
                                                                                   Case 8:20-cv-01538-JLS-DFM Document 1 Filed 08/19/20 Page 7 of 14 Page ID #:7



                                                                                    1          30.    Chapman did not follow its contractual commitment to a review-and-approval process

                                                                                    2 for policy changes.
                                                                                    3          31.    As a result of the closure of Chapman’s campuses and facilities, Chapman has failed

                                                                                    4 to deliver the educational services, facilities, access and/or opportunities for which Plaintiff and the
                                                                                    5 putative class contracted and paid, either directly or through a third-party on their behalf.
                                                                                    6          32.    Chapman subsequently decided that in the Fall 2020, on-campus life would be

                                                                                    7 drastically reduced with the vast majority of faculty and staff continuing to work remotely into the
                                                                                    8 foreseeable future.
                                                                                    9          33.    Chapman maintains that its contract with students and tuition providers remains in

                                                                                   10 full effect.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          34.    However, Chapman has failed to uphold its side of the agreement. Nonetheless,

                                                                                   12 Chapman insists that students uphold their side of the agreement, and refuses to refund tuition and
REED SMITH LLP




                                                                                   13 related expenses, purportedly on its provision of online classes.
                                                                                   14          35.    In so doing, Chapman is attempting to replace the irreplaceable – on-campus life at

                                                                                   15 an elite university – with “virtual learning” via online classes, and is attempting to pass off this
                                                                                   16 substitute educational experience as the same as or just as good as fully participation in the
                                                                                   17 university’s academic life.
                                                                                   18          36.    Plaintiff and members of the Class paid Chapman tuition in reliance on its promise of

                                                                                   19 teaching a certain number of courses in an in-person course format and with in-person facility access.
                                                                                   20 Plaintiff did not choose to attend and/or pay tuition for an online institution of higher learning, but
                                                                                   21 instead chose to attend Chapman’s institution and enroll on an in-person basis.
                                                                                   22 B.       Inferiority of Online Educational Experience

                                                                                   23          37.    At least one academic study found that “[o]nline courses do less to promote academic

                                                                                   24 success than do in person courses.” The study found that:
                                                                                   25                 a)      Taking a course online reduced student achievement in that course by .44

                                                                                   26                         points on the traditional four-point grading scale, a full one-third of a standard

                                                                                   27                         deviation;

                                                                                   28                 b)      Specifically, students taking the in-person course earned roughly a B- (2.8

                                                                                                                                      7
                                                                                                                    CLASS ACTION COMPLAINT AND JURY DEMAND
                                                                                   Case 8:20-cv-01538-JLS-DFM Document 1 Filed 08/19/20 Page 8 of 14 Page ID #:8



                                                                                    1                         GPA) versus a C (2.4 GPA) for students taking an online version of the same

                                                                                    2                         course;

                                                                                    3                 c)      Taking a course online also reduces future grades by 0.42 points for courses

                                                                                    4                         taken in the same subject area in the following semester;

                                                                                    5                 d)      Taking an online course reduced the probability of the student remaining

                                                                                    6                         enrolled in the university a year later by over ten percentage points.

                                                                                    7 Eric P. Bettinger et al., Virtual Classrooms: How Online College Courses Affect Student Success,
                                                                                    8 AMERICAN ECONOMIC REVIEW, Vol. 107, No. 9, p. 2857.
                                                                                    9          38.    The move to online only classes deprived students of the opportunity to benefit from

                                                                                   10 a wide variety of academic and student events, on-campus entertainment, facilities, and athletic
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 programs, which provided considerable value to Plaintiff and the Class members.
                                                                                   12          39.    Before Chapman’s March 11, 2020 announcement, students generally attended
REED SMITH LLP




                                                                                   13 classes at Chapman, recognizing their educational value. A few weeks after the move to online
                                                                                   14 classes, however, student attendance dropped dramatically — sometimes with only 20% of the
                                                                                   15 registered students attending a class.
                                                                                   16          40.    The online learning options Chapman offered for the Spring 2020, Summer 2020, and

                                                                                   17 Fall 2020 course terms, though consistent with safety measures, cannot provide the academic and
                                                                                   18 collegiate experience Chapman itself extolls as its signatures.
                                                                                   19 C.       Lower Tuition for Online Education

                                                                                   20          41.    In-person education is worth more than online education.

                                                                                   21          42.    Accordingly, the tuition and fees for in-person instruction at Chapman are higher than

                                                                                   22 tuition and fees for its own online classes and for other online institutions because such costs cover
                                                                                   23 not just the academic instruction, but encompass an entirely different experience which includes but
                                                                                   24 is not limited to:
                                                                                   25                 a)      Face to face interaction with professors, mentors, and peers;

                                                                                   26                 b)      Access to facilities such as libraries, laboratories, computer labs, and study

                                                                                   27                         rooms;

                                                                                   28                 c)      Student governance and student unions;

                                                                                                                                     8
                                                                                                                   CLASS ACTION COMPLAINT AND JURY DEMAND
                                                                                   Case 8:20-cv-01538-JLS-DFM Document 1 Filed 08/19/20 Page 9 of 14 Page ID #:9



                                                                                    1                 d)      Extra-curricular activities, groups, intramural sports, etc.;

                                                                                    2                 e)      Student art, cultures, and other activities;

                                                                                    3                 f)      Social development and independence;

                                                                                    4                 g)      Hands on learning and experimentation;

                                                                                    5                 h)      Networking and mentorship opportunities.

                                                                                    6          43.    The fact that Chapman students paid a higher price for an in-person education than

                                                                                    7 they would have paid for an online education is illustrated by the vast price difference in Chapman’s
                                                                                    8 in-person, on-campus programs versus Chapman’s own online learning program.
                                                                                    9          44.    For example, upon information and belief, for a student taking a course in Wellness

                                                                                   10 and Complementary Medicine, Chapman charges a returning, non-alumni student $960 for the online
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 version of the two-unit course (course number PTT 748), but charges $2,184.84 for the in-person
                                                                                   12 version of the course (course number PT 748).
REED SMITH LLP




                                                                                   13 D.       Damages

                                                                                   14          45.    Through this lawsuit Plaintiff seeks, for himself and Class members, Chapman’s

                                                                                   15 disgorgement of the pro-rated portion of tuition and fees, proportionate to the amount of time that
                                                                                   16 remained in the Spring 2020 course term when classes moved online and campus services ceased
                                                                                   17 being provided, accounting for the value of classes canceled, the diminished value of online learning,
                                                                                   18 the diminished value of forced pass/fail grading, as well as for each subsequent course term and
                                                                                   19 continuing until Chapman resumes in-person classes. Plaintiff seeks return of these amounts on
                                                                                   20 behalf of himself and the Class as defined below.
                                                                                   21          46.    Plaintiff also seeks damages relating to Chapman’s passing off an online, “virtual”

                                                                                   22 college experience as similar in kind to full immersion in the academic life of a college campus.
                                                                                   23                              V.      CLASS ACTION ALLEGATIONS

                                                                                   24          47.    Plaintiff seeks to represent a class defined as:

                                                                                   25                 Any person who paid or caused to be paid tuition and/or fees to attend
                                                                                                      Chapman University when classes and/or coursework were limited in whole
                                                                                   26
                                                                                                      or in part to online attendance as a result of or in connection with COVID-19.
                                                                                   27
                                                                                   28 Specifically excluded from the Class are Chapman, Chapman’s officers, directors, trustees and
                                                                                                                                     9
                                                                                                                   CLASS ACTION COMPLAINT AND JURY DEMAND
                                                                                   Case 8:20-cv-01538-JLS-DFM Document 1 Filed 08/19/20 Page 10 of 14 Page ID #:10



                                                                                     1 agents, the judge assigned to this action, and any member of the judge’s immediate family.
                                                                                     2         48.     Subject to additional information obtained through further investigation and

                                                                                     3 discovery, the foregoing definition of the Class may be expanded or narrowed by amendment or
                                                                                     4 amended complaint.
                                                                                     5         49.     Numerosity. The members of the Class are geographically dispersed and are so

                                                                                     6 numerous that individual joinder is impracticable. Upon information and belief, Plaintiff reasonably
                                                                                     7 estimates that there are thousands of members in the Class. Although the precise number of Class
                                                                                     8 members is unknown to Plaintiff at this time, the true number of Class members is known by
                                                                                     9 Chapman and may be determined through discovery. Class members may be notified of the pendency
                                                                                   10 of this action by mail and/or publication through the distribution records of Chapman and third-party
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 retailers and vendors.
                                                                                   12          50.     Existence and predominance of common questions of law and fact. Common
REED SMITH LLP




                                                                                   13 questions of law and fact exist as to all members of the Class and predominate over any questions
                                                                                   14 affecting only individual Class members. These common legal and factual questions include, but are
                                                                                   15 not limited to, the following:
                                                                                   16                  a)      whether Chapman accepted money from Class members in exchange for the

                                                                                   17                          promise to provide services;

                                                                                   18                  b)      whether Chapman provided the services for which Class members contracted;

                                                                                   19                  c)      whether Class members are entitled to a refund for that portion of the tuition

                                                                                   20                          and fees that was contracted for services that Chapman did not provide;

                                                                                   21                  d)      whether Chapman is liable to Plaintiff and the Class for unjust enrichment.

                                                                                   22          51.     Typicality. Plaintiff’s claims are typical of the claims of the other members of the

                                                                                   23 Class in that, among other things, all Class members were similarly situated and were comparably
                                                                                   24 injured through Chapman’s wrongful conduct as set forth herein. Further, there are no defenses
                                                                                   25 available to Chapman that are unique to Plaintiff.
                                                                                   26          52.     Adequacy of Representation. Plaintiff will fairly and adequately protect the interests

                                                                                   27 of the Class. Plaintiff has retained counsel that is highly experienced in complex consumer class
                                                                                   28 action litigation, and Plaintiff intends to vigorously prosecute this action on behalf of the Class.
                                                                                                                                     10
                                                                                                                   CLASS ACTION COMPLAINT AND JURY DEMAND
                                                                                   Case 8:20-cv-01538-JLS-DFM Document 1 Filed 08/19/20 Page 11 of 14 Page ID #:11



                                                                                     1 Furthermore, Plaintiff has no interests that are antagonistic to those of the Class.
                                                                                     2          53.    Superiority. A class action is superior to all other available means for the fair and

                                                                                     3 efficient adjudication of this controversy. The damages or other financial detriment suffered by
                                                                                     4 individual Class members are relatively small compared to the burden and expense of individual
                                                                                     5 litigation of their claims against Chapman. It would, thus, be virtually impossible for the Class on an
                                                                                     6 individual basis, to obtain effective redress for the wrongs committed against them. Furthermore,
                                                                                     7 even if Class members could afford such individualized litigation, the court system could not.
                                                                                     8 Individualized litigation would create the danger of inconsistent or contradictory judgments arising
                                                                                     9 from the same set of facts. Individualized litigation would also increase the delay and expense to all
                                                                                   10 parties and the court system from the issues raised by this action. By contrast, the class action device
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 provides the benefits of adjudication of these issues in a single proceeding, economies of scale, and
                                                                                   12 comprehensive supervision by a single court, and presents no unusual management difficulties under
REED SMITH LLP




                                                                                   13 the circumstances.
                                                                                   14           54.    In the alternative, the Class may also be certified because:

                                                                                   15                  a)      the prosecution of separate actions by individual Class members would create

                                                                                   16                          a risk of inconsistent or varying adjudications with respect to individual Class

                                                                                   17                          members that would establish incompatible standards of conduct for the

                                                                                   18                          Chapman; and/or

                                                                                   19                  b)      the prosecution of separate actions by individual Class members would create

                                                                                   20                          a risk of adjudications with respect to them that would, as a practical matter,

                                                                                   21                          be dispositive of the interests of other Class members not parties to the

                                                                                   22                          adjudications, or substantially impair or impede their ability to protect their

                                                                                   23                          interests; and/or

                                                                                   24                  c)      Chapman has acted or refused to act on grounds generally applicable to the

                                                                                   25                          Class as a whole, thereby making appropriate final declaratory and/or

                                                                                   26                          injunctive relief with respect to the members of the Class as a whole.

                                                                                   27                                                  COUNT I

                                                                                   28                                              Breach of Contract

                                                                                                                                      11
                                                                                                                    CLASS ACTION COMPLAINT AND JURY DEMAND
                                                                                   Case 8:20-cv-01538-JLS-DFM Document 1 Filed 08/19/20 Page 12 of 14 Page ID #:12



                                                                                     1         55.     Plaintiff restates, realleges, and incorporates by reference the allegations contained in

                                                                                     2 all preceding paragraphs of this complain as if fully set forth herein.
                                                                                     3         56.     Plaintiff brings this claim individually and on behalf of the members of the Class

                                                                                     4 against Chapman.
                                                                                     5         57.     Through the admission agreement and payment of tuition and fees, Plaintiff and each

                                                                                     6 member of the Class entered into a binding contract with Chapman.
                                                                                     7         58.     As part of the contract, and in exchange for the aforementioned consideration,

                                                                                     8 Chapman promised to provide in-person education services, including in-person instruction and
                                                                                     9 access to on-campus resources, for the full duration of the Spring 2020 course term, and continuing
                                                                                   10 into the 2020-2021 academic year.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          59.     Plaintiff and Class members fulfilled their end of the bargain when they paid monies

                                                                                   12 due for tuition, fees, and related expenses.
REED SMITH LLP




                                                                                   13          60.     Chapman has failed to provide the contracted-for services and has otherwise not

                                                                                   14 performed under the contract as set forth above but has retained tuition monies paid by Plaintiff and
                                                                                   15 the Class for the Spring 2020 and Summer 2020 course terms, and refuses to issue a corresponding
                                                                                   16 tuition adjustment for the following course terms.
                                                                                   17          61.     Plaintiff and members of the Class have suffered damage as a direct and proximate

                                                                                   18 result of Chapman’s breach, including but not limited to deprivation of the education, experience,
                                                                                   19 and services that they were promised and for which they have already paid.
                                                                                   20          62.     As a direct and proximate result of Chapman’s breach, Plaintiff and the Class are

                                                                                   21 entitled to damages, to be decided by the trier of fact in this action, to include but not be limited to
                                                                                   22 reimbursement of certain tuition, fees, and other expenses that were collected by Chapman for
                                                                                   23 services that Chapman has failed to deliver.
                                                                                   24                                                COUNT II

                                                                                   25                                           Unjust Enrichment

                                                                                   26          63.     Plaintiff restates, realleges, and incorporates by reference the allegations contained in

                                                                                   27 all preceding paragraphs of this complain as if fully set forth herein.
                                                                                   28          64.     Plaintiff brings this claim individually and on behalf of the members of the Class

                                                                                                                                      12
                                                                                                                    CLASS ACTION COMPLAINT AND JURY DEMAND
                                                                                   Case 8:20-cv-01538-JLS-DFM Document 1 Filed 08/19/20 Page 13 of 14 Page ID #:13



                                                                                     1 against Chapman, and in the alternative to Count I.
                                                                                     2         65.     Plaintiff and members of the Class conferred a benefit on Chapman in the form of

                                                                                     3 monies paid for tuition, fees, and related expenses in exchange for certain service and promises. This
                                                                                     4 tuition was intended to cover in-person educational services for the academic course term.
                                                                                     5         66.     Chapman voluntarily accepted and retained this benefit by accepting payment.

                                                                                     6         67.     Chapman has retained this benefit, even though it ceased providing the full education,

                                                                                     7 experience, and services for which the tuition and fees were collected.
                                                                                     8         68.     The online education services Chapman substituted for the in-person education for

                                                                                     9 which Plaintiff and class members paid has a substantially lesser value, but Chapman has nonetheless
                                                                                   10 retained full payment.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          69.     It would be unjust and inequitable for Chapman to retain benefits in excess of the

                                                                                   12 services it provided, and Chapman should be required to disgorge any tuition, fees and related
REED SMITH LLP




                                                                                   13 expenses that exceed the value of online education.
                                                                                   14                                        PRAYER FOR RELIEF

                                                                                   15          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

                                                                                   16 judgment against Chapman as follows:
                                                                                   17          A.      For an order certifying the Class under Rule 23 of the Federal Rules of Civil

                                                                                   18 Procedure and naming Plaintiff as representative of the Class and Plaintiff’s attorneys as Class
                                                                                   19 Counsel to represent the Class;
                                                                                   20          B.      For an order finding in favor of Plaintiff and the Class on all counts asserted herein;

                                                                                   21          C.      For actual, compensatory, and punitive damages in amounts to be determined by the

                                                                                   22 Court and/or jury;
                                                                                   23          D.      For prejudgment interest on all amounts awarded;

                                                                                   24          E.      For an order of restitution and all other forms of equitable monetary relief;

                                                                                   25          F.      For injunctive relief as pleaded or as the Court may deem proper;

                                                                                   26          G.      For an order awarding Plaintiff and the Class reasonable attorneys’ fees and expenses

                                                                                   27 and costs of suit; and
                                                                                   28          H.      All other relief to which Plaintiff and members of the Class may be entitled by law or

                                                                                                                                     13
                                                                                                                   CLASS ACTION COMPLAINT AND JURY DEMAND
                                                                                   Case 8:20-cv-01538-JLS-DFM Document 1 Filed 08/19/20 Page 14 of 14 Page ID #:14



                                                                                     1 in equity.
                                                                                     2                                             JURY DEMAND

                                                                                     3          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

                                                                                     4 and all issues in this action so triable of right.
                                                                                     5
                                                                                         Dated: August 19, 2020                             Respectfully submitted,
                                                                                     6
                                                                                                                                            Christian Walsh, on behalf of himself and all
                                                                                     7                                                      others similarly situated.
                                                                                     8
                                                                                                                                    By:     /s/Stephanie R. Tatar
                                                                                     9                                                      Stephanie R. Tatar, SBN 237792
                                                                                                                                            TATAR LAW FIRM, APC
                                                                                   10                                                       3500 West Olive Avenue, Suite 300
                                                                                                                                            Burbank, CA 91505
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                                       Tel: (323) 744-1146
                                                                                   12                                                       Stephanie@thetatarlawfirm.com
REED SMITH LLP




                                                                                   13                                                       Yvette Golan*
                                                                                                                                            THE GOLAN FIRM, LLP
                                                                                   14                                                       2000 M Street, NW, Suite #750-A
                                                                                                                                            Washington, D.C. 20036
                                                                                   15                                                       T: (866) 298-4150
                                                                                   16                                                       F: (928) 441-8250
                                                                                                                                            ygolan@tgfirm.com
                                                                                   17
                                                                                                                                            James A. Francis*
                                                                                   18                                                       John Soumilas*
                                                                                                                                            David A. Searles*
                                                                                   19                                                       Edward H. Skipton*
                                                                                   20                                                       FRANCIS MAILMAN SOUMILAS, P.C.
                                                                                                                                            1600 Market Street, Suite 2510
                                                                                   21                                                       Philadelphia, PA 19103
                                                                                                                                            T: (215) 735-8600
                                                                                   22                                                       F: (215) 940-8000
                                                                                                                                            jfrancis@consumerlawfirm.com
                                                                                   23                                                       jsoumilas@consumerlawfirm.com
                                                                                   24                                                       dsearles@consumerlawfirm.com
                                                                                                                                            eskipton@consumerlawfirm.com
                                                                                   25
                                                                                                                                            *Pro hac vice forthcoming
                                                                                   26
                                                                                                                                            Attorneys for Plaintiff
                                                                                   27
                                                                                   28
                                                                                                                                       14
                                                                                                                     CLASS ACTION COMPLAINT AND JURY DEMAND
